Exhibit 10.6

 



[image_001.gif]

[TRANSLATION FROM HEBREW]

State of Israel

Energy Ministry

 

 

Oil & Gas

23 Adar 1 5769

28 February, 9

     Oil_321_2019       

To:

Mr. Dustin Guinn

Zion Oil & Gas Inc.

 

Greetings,

 

Re: License Extension to license "Megiddo-Jezreel" / 401 and Revision to work
plan

Reference: Your letter of the 24th and 26 of February 2019

 

In response to your referenced request I hereby approve an extension to the
"Megiddo-Jezreel" license / 401.up to December 2, 2020.This extension is up to
the maximum license period by law, and there will be no further extensions.

 

I note that at the end of the license period the license shall expire and
confidentiality shall not apply to information relating to the license pursuant
to the Petroleum Law .

 

In addition, I also approve the updated work plan as follows:

 

Number Activity description Execution by: 1 Submission of seismic survey plan to
the Commissioner and execution of an agreement with a contractor to perform 30
April 2019 2 Commence 3D seismic survey in an area of approximately 50 square
kilometers 1 August 2019 3 Transfer of field material configuration  and
processed material to the Ministry pursuant to Ministry guidelines 15
December  2019 4 Submit interpretation report 20 February 2019



 

Please note that you are required to comply with all the provisions of the
Petroleum Law, 5712-1952, and the regulations thereunder, including submission
of all the reports detailed in the Petroleum Law and in the Regulations.

 

Sincerely,

 

Yossi Wurtzburger

Petroleum Commissioner

 

Copy: Oil Unit

 

